DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11 and 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caplan et al. (U.S. Patent Application Publication 2006/0006929 cited in the Information Disclosure Statement filed April 29, 2019, hereafter Caplan).
Claims 1 and 11:  Caplan teaches an apparatus (Figures 2 and 4) comprising: 
a control signal input (210 and Figure 4) configured to receive an enable signal (EN); 
a first switch (210) configured to couple a power gated circuit (115) to at least one of a first supply voltage or a second supply voltage (VSS), wherein the first switch 
a timeout circuit coupled to the first switch, the timeout circuit comprising: 
	a monitor node (150); 
a second switch (AND gate) comprising a first transistor (inherent transistor in an AND gate), a gate of the first transistor coupled to the control signal input (EN), a first node of the first transistor coupled to one of the first supply voltage or the second supply voltage (VSS), and a second node of the first transistor coupled to the monitor node (output of the inherent transistor in an AND gate coupled to the monitor node 150 via 430), wherein responsive to the enable signal being at a first logic level, the second switch is configured to disconnect a monitor node from one of the first supply voltage or the second supply voltage, 
a leakage monitor (ALC) comprising at least one transistor (ALC shown in further detail in Figure 6) coupled to the monitor node at a first node of the at least one transistor (Figure 6), wherein the leakage monitor is configured to exhibit a same process corner and model subthreshold leakage as in the power gated circuit corresponding to a defined temperature of the power gated circuit (Figure 5), and 
an output logic (430) coupled to the monitor node and configured to deactivate the first switch when the enable signal is at the first logic level and a 
It is noted that claim 11 recites the limitations of claim 1 in method form and is rejected on the grounds above.  

Claim 3:  Caplan further teaches that the timeout circuit comprises a further switch coupled to the control signal input, wherein when the enable signal is at the first logic level, the further switch is configured to disconnect a second monitor node from the second supply voltage (inverter coupled to VDD; Figure 10).  

Claim 4:  Caplan further teaches that the timeout circuit further comprises a second leakage monitor coupled to the second monitor node, wherein the second leakage monitor is configured to simulate leakage through P-type devices in the power gated circuit responsive to the defined temperature and the process corner of the power gated circuit (Figure 5).  

Claims 5 and 15:  Caplan further teaches that the output logic is configured to deactivate the first switch when the enable signal is at the first logic level and at least one of the voltage at the monitor node crosses the trigger voltage or a second voltage at the second monitor node crosses a second trigger voltage of the output logic (via Figure 4).  



Claim 7:  Caplan further teaches that the leakage monitor comprises a plurality of legs, each of the plurality of legs comprising at least one transistor (610, 620; Figure 6).  

Claims 9, 16 and 17:  Caplan further teaches an internal circuit (115); 
a power supply line (VSS); and 
a power gating control circuit (210 and Figure 4) configured to respond, at least in part, to a first change from a first state to a second state of a control signal (EN) to initiate supplying a power supply voltage from the power supply line to the internal circuit, and continue supplying the power supply voltage from the power supply line to the internal circuit for at least a timeout period from a second change from the second state to the first state of the control signal (via SLPB), wherein the timeout period is configured to represent temperature dependency ([0011]).  

Claims 10 and 18:  Caplan further teaches that the power gating control circuit is configured to reset a detection of the timeout period when a third change from the first state to the second state occurs during the timeout period (via EN).  



Claim 19:  Caplan further teaches detecting an amount of leakage current of the internal circuit to set the timeout period (ALC).  

Claim 20:  Caplan further teaches inversely altering the timeout period with respect to an operating temperature of the internal circuit (Figure 5).

Claim 21: Caplan further teaches that the enable signal is a clock enable signal (EN).

Claim 22: Caplan further teaches that the first switch comprises a high threshold voltage transistor ([0031], where a high threshold transistor is used for reduce the static leakage of the logic gate).

Claim 23: Caplan further teaches that the high threshold voltage transistor comprises a complementary metal oxide semiconductor (CMOS) transistor ([0031]).

Claim 24: Caplan further teaches that a threshold of the first switch is greater than a threshold voltage of a transistor included in the power gated circuit ([0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan.
Claims 2 and 12:  Caplan teaches the limitations of claims 1 and 11 above.  Caplan further teaches that the leakage monitor is configured to simulate leakage through N-type devices in the power gated circuit (Figure 5), wherein the leakage monitor is sized with a same channel length ([0043], where the emulated transistor produces a first current that is in proportion to the static leakage of the logic gate 115).  Caplan does not specifically teach that the leakage monitor is sized with a width that is no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit.  The selection of a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit when employing the circuit of Caplan to maximize the overall performance of the circuit.  

Claim 13:  Caplan teaches the limitations of claim 11 above.  Caplan further teaches that the timeout circuit further comprises a second leakage monitor coupled to the second monitor node, wherein the second leakage monitor is configured to simulate leakage through P-type devices in the power gated circuit responsive to the defined temperature and the process corner of the power gated circuit (Figure 5), wherein the leakage monitor is sized with a same channel length ([0043], where the emulated transistor produces a first current that is in proportion to the static leakage of the logic gate 115).  Caplan does not specifically teach that the leakage monitor is sized with a width that is no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit.  The selection of a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit when employing the circuit of Caplan to maximize the overall performance of the circuit.  Furthermore, such a provision of selecting a specific width involves only routine design expedient.

.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. Applicant asserts that Caplan teaches that the sleep transistor 210 is a low threshold NMOS sleep transistor, and accordingly, Caplan teaches away from using a high threshold voltage transistor as the sleep transistor 210. Examiner respectfully disagrees. In MPEP §2131.05, a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842